Citation Nr: 1729428	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-44 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected left degenerative sacroiliitis and lumbar myositis.

2.  Entitlement to service connection for bilateral patellofemoral dysfunction, to include as secondary to service-connected left degenerative sacroiliitis and lumbar myositis.

3.  Entitlement to service connection for left hip condition, to include as secondary to service-connected left degenerative sacroiliitis and lumbar myositis.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 2002 to November 2002 and on active duty from February 2003 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

These claims were previously before the Board in March 2016.  In its decision, the Board dismissed service connection claims pertaining to arterial hypertension, viral warts/scarring, erectile dysfunction and pituitary adenoma.  The Board also remanded the remaining claims for additional development.  

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in August 2016.  As the evidence is not pertinent to the claim being decided on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the left hip service connection claim.  The claims pertaining to the knees and the lumbar spine are addressed in the remand section following the decision.



FINDING OF FACT

The Veteran does not have a left hip disability separate from already service-connected left degenerative sacroiliitis and lumbar myositis.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, service connection for certain chronic diseases, such as arthritis, will be presumed when the disease develops to a compensable degree within one year of a Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

The Veteran contends that he has a left hip condition and that it is proximately due to his service-connected back disability.  The Veteran is service connected for left degenerative sacroiliitis and lumbar myositis.  Also, the record reflects a contention that the Veteran sought treatment for his left hip within 12 months of leaving service, and thus he should be presumptively service-connected for his hip under 38 C.F.R. § 3.307.  See March 2014 statement.

Although the Board remanded the claim for another medical opinion regarding secondary service connection, which was received in April 2016, the Board now finds that the Veteran does not in fact have a left hip disability separate from already service-connected left degenerative sacroiliitis and lumbar myositis.

The Veteran received a VA examination for his hip in July 2009.  The examiner noted that there was "no hip pathology other than left degenerative sacroiliitis."  It was noted that x-rays from October 2005 showed a normal pelvis.  With regard to an opinion, the examiner stated the sacroiliitis left hip "is the same as his service-connected left degenerative sacroiliitis."  Another VA examination was conducted in February 2014.  The examiner opined that the Veteran's left hip condition was less likely than not caused by or the result of the left degenerative sacroiliitis lumbar myositis.  The rationale provided was that according to medical literature, left degenerative sacroiliitis lumbar myositis would not result in an anatomical shift of weight (due to favoring of the affected extremity) to the left hip areas so as to cause an extra weight burden.  Therefore, no extra stresses would be placed on this site so as to promote a left hip condition.  With regard to aggravation, the examiner stated that a more updated examination would be necessary to provide the opinion.

The April 2016 VA physician opined that the Veteran's hip condition was less likely than not proximately due to or the result of his service-connected back disability.  After review of the claims file the examiner noted that the Veteran was not diagnosed with a left hip condition secondary to his back disability while in service or after service.  The Veteran did not meet the criteria for radiculopathy, bilateral lower extremities, including left hip.  The examiner stated there was no objective evidence in the medical literature that the left degenerative sacroiliitis lumbar myositis results, causes, or aggravates normal left hip musculoskeletal.  With regard to whether the Veteran's service-connected back aggravates his left hip disability, the examiner again noted that there was no objective evidence in medical literature that the Veteran's back disability results, causes, or aggravates a normal left hip musculoskeletal.

In reading these opinions, although they were couched as secondary nexus opinions, essentially they stand for the proposition that the Veteran does not in fact have a separate and distinct left hip disability.  The April 2016 VA physician confirmed that the February 2014 VA examination of the left hip was normal, which was the same result as the prior July 2009 VA examination.  The condition that has been identified in the general area of the left hip for which the Veteran has complained of pain and tenderness is left sacroiliitis.  He is already service connected for this as part of his service-connected back disability and any associated impairment is part of that disability rating.  As there is no separate and distinct left hip disability for which service connection may be granted, the current disability element of the claim has not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a current disability, there can be no valid claim).

The Board acknowledges that the Veteran believes his service-connected back disability has caused a left hip disability.  Likewise, in his January 2016 Board hearing, the Veteran reported that a doctor had informed him that his back disability was the cause of his hip disability.  The Board does not doubt that occurred, but the persuasive evidence shows that there is no separate left hip disability and the doctor may have been informing the Veteran that his sacroiliitis is part of the back disability, which it is and for which he had already been granted service connection

Similarly, while the Board acknowledges the Veteran seeking treatment within one year of service for his left hip, he nonetheless does not have a diagnosis of the left hip of any chronic disease subject to presumptive service-connection under 38 C.F.R. § 3.309(a), such as arthritis.  

Thus, service connection is not warranted either on a secondary basis or on a presumptive basis for a chronic disease.  As the preponderance of evidence is against the claim, there is no doubt to be resolved, and service connection for a left hip disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left hip condition, to include as secondary to service-connected left degenerative sacroiliitis and lumbar myositis is denied.


REMAND

Bilateral Knee Claim

There are three potential theories of entitlement for service connection for the Veteran's bilateral knee condition.  First, the record reflects that his bilateral knee disability may be directly related to service.  A September 2005 VA treatment note reflects the Veteran complaining of knee pain, and stating that the problem had been worsening since his basic training three years ago.  Second, in a March 2014 statement, the Veteran stated that upon being released from active duty, he sought treatment at the San Juan VAMC and was diagnosed with a knee disability within one year, and thus should be presumptively service connected under 38 C.F.R. § 3.307.  Finally, he contends that his bilateral knee condition is proximately due to or aggravated by his service-connected back disability.  The Veteran noted in a July 2009 VA examination that he had bilateral knee pain since 2006 and that he attributes his knee pain to having to bend down to lift objects at his job since he cannot bend down effectively due to his service-connected low back condition.  

As noted in the Board's March 2016 decision, at his January 2016 Board hearing, the Veteran stated that he received an MRI or x-ray in 2014 or 2015.  A February 2014 VA examination report for the Veteran's knee noted "a 9 mm radiodense foreign body in the medial subcutaneous tissues of the right knee."  The Board directed that an addendum opinion be obtained to address whether the Veteran's bilateral knee disability was incurred in service, or proximately due to or aggravated by the Veteran's service-connected back disability.  The Board also directed the examiner to specifically address the object noted in the Veteran's right knee.

The addendum was obtained in April 2016.  The examiner stated that the Veteran's knee condition was less likely than not incurred in or caused by service.  The rationale provided was that there was no instance of medical care in the service treatment records and that the Veteran was not diagnosed with the knee condition secondary to his back condition while in service or after service and that the Veteran did not meet the criteria for radiculopathy of the bilateral lower extremities or knees.  Furthermore, the examiner stated there was no objective evidence in the medical literature that the Veteran's back condition results, causes, or aggravates the bilateral knee patellofemoral syndrome.  However, the examiner did not address the foreign body noted to be present in the Veteran's right knee as instructed by the Board or sufficiently address direct service connection.  As such, there was not substantial compliance with the remand directives, and remand is needed to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  Furthermore, on remand the examiner should also specifically address the September 2005 VA treatment note reflecting Veteran having pain in his knees since basic training.


Back Claim

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

The Veteran last received a VA examination for his back in April 2016, pursuant to the Board's remand.  However, closer inspection of those examinations shows that they do not include all the required testing pursuant to § 4.59 and Correia.  While the examination report noted whether there was pain with weight-bearing, it did not note whether there was pain in nonweight-bearing.  Additionally, while pain was noted in various ranges of motion, the examiner did not indicate whether this pain was during active or passive motion.  As such, a new VA examination is needed.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in connection with his bilateral knee claim.  The entire claims file should be reviewed.  

The examiner should then provide an opinion as to whether it is at least as like as not (50 percent probability or greater) that any knee disability had its onset during, or is otherwise related to, the Veteran's service, or whether any arthritis manifested within a year of service.

The examiner should specifically address the September 2005 VA treatment note and the Veteran's statement of experiencing knee pain since basic training.  The examiner should also address the object noted to be in the Veteran's right knee.

A complete rationale should be provided for any opinion reached.

2.  Schedule the Veteran for an appropriate VA examination in connection with his left degenerative sacroiliitis and lumbar myositis to assess its current severity.  The claims file should be reviewed.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Identify any impairment/functional loss that may account for the Veteran's complaints of left hip pain and tenderness.

A complete rationale should be provided for any opinion reached.

3.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


